department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-127949-09 date date internal_revenue_service number release date index number ------------------------------------------- -------------------- -------------------------------- ----------------------------------- legend entity e -------------------- ------------------------------------- plan ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------- dear -------------- this responds to your authorized representative’s letter of date and subsequent correspondence on behalf of entity e and its sec_457 plan requesting a ruling concerning the proposed restated deferred_compensation plan the plan e intends the plan to be an updated eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra and in subsequent legislation the plan has been or will be adopted by e which is represented to be an eligible tax-exempt employer described in sec_457 of the code under the plan selected participants who are currently key or highly compensated employees of e may elect to defer compensation that would have been received for services rendered to e in any taxable_year until severance_from_employment or until the occurrence of an unforeseeable_emergency a participant’s election under the plan to defer compensation not yet paid must be filed prior to the beginning of the month in which the compensation to be deferred is paid or made available the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and plr-127949-09 also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan pursuant to the plan e may make discretionary employer contributions to a participant’s account up to a maximum amount determined thereunder however such employer contributions are included annually in determining whether a participant has reached the maximum annual deferral limitation under sec_457 or of the code under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 with certain limitations a participant or a beneficiary including an alternate_payee may elect the manner in which their deferred amounts will be distributed the plan also provides a default distribution provision for certain cases such as the participant’s failing to make a timely distribution election the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan provides that all amounts of compensation deferred under the plan and all income attributable to such amounts will remain until made available to the participants or beneficiaries solely the property and rights of the participant’s employer e subject only to the claims of e's general creditors the plan also provides that a participant or beneficiary has only an unsecured right to benefits thereunder and no right or claim against the assets of his her employer the rights of any participant or beneficiary to payments pursuant to the plan are generally non-assignable and not subject_to pledge alienation or encumbrance sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan of a tax-exempt employer any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 requires an eligible_plan of a tax-exempt employer to provide that i all amounts of compensation deferred under the plan ii all plr-127949-09 property and rights purchased with such amounts and iii all income attributable to such amounts property or rights must remain until made available to the participant or other beneficiary solely the property and rights of the employer without being restricted to the provision of benefits under the plan subject only to the claims of the employer's general creditors sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age 70½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_457 includes as an eligible_employer an organization other than a governmental_unit exempt from tax under subtitle a of the code based upon the provisions of the plan summarized above and the documents presented we conclude as follows the plan constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the code as amended under egtrra and subsequent statutes amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient’s gross_income only for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary in accordance with the terms of the plan no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the above- described plan if the plan is significantly modified this ruling may not necessarily remain applicable plr-127949-09 this ruling is directed only to the plan and not to any other sec_457 plan and it applies only if e revises the plan submitted on date with the signed amendments submitted on date sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent sincerely cheryl press senior counsel qualified_plans branch employee_benefits tax exempt government entities enclosure
